Citation Nr: 0033989	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-01 730 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for asthma.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from March 1990 to October 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which, in pertinent 
part, granted service connection for asthma and assigned a 10 
percent rating, effective from October 23, 1991.  The veteran 
appeals for the assignment of a higher rating.  The veteran 
also appealed a January 1999 RO decision that denied a 
compensable rating for hearing loss.  

The veteran also appealed several other claims, to include 
ratings in excess of 30 percent and 10 percent for his 
psychiatric disorder and headaches, respectively.  In January 
1999, the RO increased the ratings for the veteran's service-
connected headaches and psychiatric disorder to 50 percent 
and 100 percent, respectively.  In a February 1999 statement, 
the veteran indicated that the only issues he wishes to 
pursue are entitlement to an initial evaluation in excess of 
10 percent for asthma and a compensable evaluation for 
bilateral hearing loss.  


REMAND

In February 1998, the veteran was seen by a VA audiologist.  
That entry shows pure tone thresholds in the 30 to 45 decibel 
range in the right ear, and in the 65 to 70 decibel range in 
the left ear, from 250 to 8000 Hertz.  According to the 
audiologist, threshold testing was difficult because the 
veteran's responses were not consistent and bone thresholds 
were significantly worse than air thresholds.  The 
audiologist observed that the veteran did not appear to have 
trouble hearing the audiologist, even when the audiologist 
was speaking to someone else on the telephone.  The 
audiologist assessed mild to moderate hearing loss in the 
right ear and severe hearing loss in the right ear, adding 
that he strongly suspected that the veteran was malingering.  
The audiologist indicated that the veteran had undergone 
testing at "the Huntington V.A.," and that the audiologist 
wished to see the results of that audiological testing.  
On the authorized audiological evaluation in August 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
20
20
LEFT
20
25
15
25
25

Average thresholds were 20 decibels in the right ear and 22 
decibels in the left ear, which would be consistent with 
noncompensable hearing loss but speech audiometry revealed 
speech recognition ability of 48 percent in the right ear and 
of 24 percent in the left ear, indicative of significant 
hearing impairment.  See 38 C.F.R. § 4.85 (2000).

In August 1999, the veteran apparently underwent evaluation 
by a private provider.  The results of that examination 
appear to reveal results suggestive of average thresholds of 
33.75 decibels on the right and 42.5 decibels on the left.  

The evidence before the Board raises some question as to 
veteran's level of hearing impairment, given the 
inconsistency between results as well as concerns raised by 
the February 1998 audiologist.  It is the Board's judgment 
that a new examination to ascertain the veteran's actual 
level of hearing impairment is warranted.  Caffrey v. Brown, 
6 Vet. App. 377 (1994). 

In October 1999, the veteran was provided with a supplemental 
statement of the case addressing entitlement to an increased 
evaluation for asthma.  Since then, additional evidence has 
been included with the claims file.  This includes September 
1999, August 1999, and November 1998 entries containing 
findings pertaining to the veteran's chest.  This evidence is 
pertinent to the veteran's claim. The veteran has not 
received a supplemental statement of the case addressing this 
evidence and has not waived the right to have the RO consider 
this evidence with respect to his claim.  38 C.F.R. § 20.1304 
(2000).  
In addition, in April 1999, the veteran underwent a VA 
examination.  The veteran gave a history of 9 visits to 
emergency rooms during the past two months, some at the VA 
medical center and others at a private medical center.  
Records indicated that the veteran had been treated with 
steroids in February 1999 and that on another occasion the 
veteran was treated in the emergency room for asthmatic 
bronchitis.  There were no records available from a private 
medical center.  

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention. Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 
Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Evidence of the treatment reported by the veteran 
upon the April 1999 examination noted above may be relevant 
and should be obtained, if available. In addition, if 
available, VA records documenting the audiological evaluation 
referenced by the February 1998 audiologist should be 
obtained.   

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request information concerning treatment 
for asthma, including dates and places of 
hospitalizations of asthma reported by 
the veteran in April 1999.  The RO should 
obtain and include with the claims file 
VA records of treatment for asthma 
identified by a VA examiner in April 
1999, as well as any other pertinent 
treatment records identified by the 
veteran.  

2.  The RO should also obtain any records 
of audiological testing through a Medical 
Center in Huntington, by a VA audiologist 
described in February 1998.

3.  Thereafter, the veteran should be 
afforded an audiological evaluation to 
ascertain the severity of any hearing 
impairment.  Pure tone thresholds should 
be reported in decibels for the required 
frequencies, as should average pure tone 
thresholds for both ears and speech 
recognition utilizing Maryland CNC.  The 
examiner should ensure the accuracy and 
reliability of any results obtained.  The 
examiner should review the claims file, 
including the results of a February 1998 
evaluation, an August 1998 evaluation, 
and an August 1999 evaluation.  
Thereafter, the examiner should comment 
upon the reliability of the results of 
those examinations and should attempt to 
reconcile any conflict between those 
examinations.  The claims file must be 
made available to the examiner for 
review.  

4.  When the development requested has 
been completed, the RO must readjudicate 
the claims of entitlement to an initial 
evaluation in excess of 10 percent for 
asthma and a compensable evaluation for 
bilateral hearing loss, on the basis of 
all the evidence, to include all medical 
evidence received after the last 
supplemental statement of the case issued 
in October 1999.  As to the issue of an 
initial evaluation in excess of 10 
percent for asthma, the RO should note 
the effective date of October 23, 1991 
for the 10 percent rating and  consider 
assigning staged ratings under the 
decision announced in Fenderson v. West, 
12 Vet. App. 119 (1999).  If either 
benefit sought is not granted, the 
appellant should be furnished a 
supplemental statement of the case, which 
addresses all of the evidence received 
after the last supplemental statement of 
the case issued in October 1999, and be 
afforded the appropriate time period to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to comply with due process of law.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



